In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0117V
                                     Filed: March 23, 2018
                                         UNPUBLISHED


    JOHN BARCZUK,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

        On January 27, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Parsonage Turner Syndrome (“PTS”)
caused by his January 16, 2013 influenza (“flu”) vaccination. Petition at 1. On
November 15, 2017, the undersigned issued a decision awarding compensation to
petitioner based on the parties’ stipulation. (ECF No. 44).

       On February 26, 2018, petitioner filed a motion for attorneys’ fees and costs.
(ECF No. 48). Petitioner requests attorneys’ fees in the amount of $15,136.00 and
attorneys’ costs in the amount of $787.44. (Id. at 1-2). In compliance with General


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Order #9, petitioner filed a signed statement indicating that petitioner incurred no out-of-
pocket expenses. (Id. at 2). Thus, the total amount requested is $15,923.44.

        On March 9, 2018, respondent filed a response to petitioner’s motion. (ECF No.
50.). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” (Id. at 1). Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” (Id. at 2). Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” (Id. at 3).

        On March 12, 2018, petitioner filed a reply. (ECF No. 51). Petitioner disputes
respondent’s position that he has no role in resolving attorneys’ fees and costs and
further reiterates his view that his attorneys’ fees and costs in this case are reasonable.

       The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the requested hours appear reasonable, and
the undersigned will not reduce them; however, she does reduce certain requested
hourly rates.

        The undersigned finds it necessary to reduce the hourly rate for attorney,
Danielle A. Strait. Ms. Strait billed at a rate of $320.00 for her work performed in 2017.
This amount exceeds the rate previously awarded for Ms. Strait. See Liggett v. Sec'y of
Health & Human Servs., No. 15–526V (Fed. Cl. Spec. Mstr. Aug. 3, 2017; Schultheis v.
Sec'y of Health & Human Servs. No. 13–781, 2017 WL 2825819 (Fed. Cl. Spec. Mstr.
June 5, 2017); Hogan on behalf of S.M.H. v. Sec'y of Health & Human Servs., No. 13–
780V, 2017 WL 3585648 (Fed. Cl. Spec. Mstr. Jul. 24, 2017). As is consistent with
other cases in this program, Ms. Strait’s rate is reduced to $307.00 per hour for her time
billed in 2017. This results in a reduction of $2.60.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $15,920.84 3 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Diana L. Stadelnikas. Petitioner requests payment be forwarded to Maglio
Christopher & Toale, PA, 1605 Main street, Suite 710, Sarasota, Florida 34236.

3This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

                                                    2
        The clerk of the court shall enter judgment in accordance herewith. 4

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      3